DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 06/29/2022, has been received and made of record.  In response to the most recent Office Action, dated 03/29/2022, claims 1, 5, 12, 19, and 20 has been amended, and claims 2-4 have been cancelled.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. Applicant submits “In the rejection of claim 4, the Examiner cites Figs. 6 and 8 and paragraph 0099-0101 of Otsuka for allegedly teaching ………… Therefore, the combination of Lyren and Otsuka does not teach all the limitations of amended claim 1”. (Remarks, p. 8-9) However, the Examiner respectfully disagrees.
As cited in the previous office action, Otsuka in Fig. 6 & 8 and paragraph [0099-0101] teach the display unit to display a captured image of the user in real time 51a and superimposes the guide object 53a on the image of the user, and wherein the guide object includes a frame 53a having a head shape is clearly shown in Figs. 8A-8C guiding the user to align the face in the direction of frame, similar to as shown by the drawings of the current application.
Further, the Examiner would like to point out that, it would have been an obvious matter of design choice to shape the frame in any desired head shape, since it has been held that absent persuasive evidence that a particular shape of a head was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.
Therefore, the Examiner maintains his rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US 2018027690) in the view of Otsuka (US 20190377481).
Regarding claim 1: Lyren teaches an information processing device (Fig. 1 and paragraph [0044] teach a hand-held portable electronic device HPED) comprising: an interface control unit  that controls a user interface related to measurement of a head-related transfer function of a user (Fig. 14 and paragraph [0051, 0059, 0111, 0224, 0256, 0267] teach the HPED including a processing unit 1424 that controls a user interface 1426 related to measurement of a head-related transfer function HRTF of a user), wherein the interface control unit controls an output of guide information guiding a direction of a head of the user to a designated direction (Fig. 4 and paragraph [0133] teach outputting of guide information guiding a direction of a head of the user to a designated direction); and wherein the guide information includes visual information, and the interface control unit causes a display unit to display a guide object guiding the direction of the head of the user to the designated direction (Figs. 4-5 and paragraph [0133, 0163] teach the guide information includes visual information displayed on the display unit as a guide object guiding the direction of the head of the user).
Lyren does not explicitly disclose wherein the interface control unit causes the display unit to display a captured image of the user in real time, and superimposes the guide object on the image of the user; and wherein the guide object includes a frame object having a head shape according to the designated direction.
However, Otsuka teaches wherein the interface control unit causes the display unit to display a captured image of the user in real time, and superimposes the guide object on the image of the user; and wherein the guide object includes a frame object having a head shape according to the designated direction (Fig. 6 & 8 and paragraph [0099-0101] teach the display unit to display a captured image of the user in real time 51a and superimposes the guide object 53a on the image of the user, and wherein the guide object includes a frame 53a having a head shape is clearly shown in Figs. 8A-8C guiding the user to align the face in the direction of frame, similar to as shown by the drawings of the current application). It would have been obvious for a person skilled in the art before the effective filing date of the invention, to modify Lyren’s invention by including above teachings of Otsuka, because using such technique allows the user to easily guide his head/face into the desired region, which is very well-known and widely used in the art, as shown by Otsuka. The rationale would have been to use a known method or technique to achieve predictable results.
Further, the Examiner would like to point out that, it would have been an obvious matter of design choice to shape the frame in any desired head shape, since it has been held that absent persuasive evidence that a particular shape of a head was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.

Regarding claim 5: Combination of Lyren and Otsuka teach wherein the guide object includes a wearable object worn on the head (Lyren in paragraph [0048, 0068, 0133, 0163]). See claim 1 rejection for combination reasoning of Lyren and Otsuka, same rationale applies here.

Regarding claim 6: Lyren teaches wherein the guide information includes voice information, and the interface control unit causes a voice output unit to output a voice guiding the direction of the head of the user to the designated direction (Fig’s 4-5 and paragraph [0133, 0163]).

Regarding claim 7: Lyren teaches wherein the designated direction is a direction in which a voice output unit outputting a measurement signal related to the measurement of the head-related transfer function is located with the head of the user as a starting point (Figs. 4-5 and paragraph [0133, 0163, and 0278]).

Regarding claim 8: Lyren teaches wherein the interface control unit controls an output of start notification information indicating start of the measurement of the head-related transfer function, based on a determination that the direction of the head of the user has substantially coincided with the designated direction (Fig. 4 and paragraph [0130-0135, 0142] teach based on determination that direction of the head of user is correct #410, it starts the measurement process and notifies the user).

Regarding claim 11: Lyren teaches wherein the interface control unit causes a mobile terminal including a voice output unit outputting a measurement signal related to the measurement of the head-related transfer function to output the guide information (Figs. 4-5 and paragraph [0133, 0163, and 0278]).

Regarding claim 12: Lyren teaches wherein the mobile terminal includes at least two image capturing units and at least two voice output units, and the interface control unit selects the voice output unit outputting the measurement signal based on a position of the image capturing unit selected by an operator via the user interface (Figs. 4 & 15 and paragraph [0088, 0123-0124, 0133, 0260, 0270] teach the HPED or the mobile terminal includes at least two image capturing units such as camera, infrared sensor, optical sensor and so on, and at least two speakers).

Regarding claim 13: Lyren teaches wherein the interface control unit starts measurement processing of the head-related transfer function based on a determination that the direction of the head of the user has substantially coincided with the designated direction (Figs. 4-5 and paragraph [0133, 0163, and 0278]).

Regarding claim 14: Lyren teaches wherein the interface control unit interrupts the measurement processing of the head-related transfer function based on a determination that the direction of the head of the user has not substantially coincided with the designated direction from after starting the measurement processing of the head-related transfer function until the measurement processing ends (Figs. 4-5 and paragraph [0133, 0163, and 0278]).

Regarding claim 18: Lyren teaches further comprising a recognition unit that recognizes the direction of the head of the user (Figs. 4 & 14 and paragraph [0133-0140, 0163, 0256] teach a processing unit 1424 as a recognition unit that recognizes the direction of the head of the user).

Regarding claim 19: Claim 19 recites identical claim limitations as in claim 1, except claim 19 is a method claim. Thus, all the arguments made above for claim 1 are applicable for claim 19.

Regarding claim 20: Claim 20 recites identical claim limitations as in claim 1. Thus, all the arguments made above for claim 1 are applicable for claim 20. Claim 20 further recites a non-transitory computer readable medium storing instructions that, when executed by processing circuitry, perform an information processing method which is also taught by Lyren in Fig. 14 and paragraph [0255-0257, 0270].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US 2018027690), in the view of Otsuka (US 20190377481), and further in the view of Gorsche (US 20160249151).
Regarding claims 9-10: Lyren does not explicitly disclose wherein the interface control unit controls switching of the user interface based on a measurement mode of the head-related transfer function; and wherein the measurement mode is set according to the number of measurement channels.
However, Gorsche teaches wherein the interface control unit controls switching of the user interface based on a measurement mode of the head-related transfer function; and wherein the measurement mode is set according to the number of measurement channels (Figs. 1 & 6-7 and paragraph [0093-0110] teach a measurement mode for HRTF is selected or determined based on the number of measurement and/or audio channels). Therefore, it would have been obvious for a person skilled in the art before the effective filing date of the invention to modify Lyren’s invention by including above teachings of Gorsche, because using such technique allows the system to perform the HRTF on any desired number of channels and increased number of channels can lead to better data for accuracy, as shown by Gorsche. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US 2018027690), in the view of Otsuka (US 20190377481), and further in the view of Lyren (US 20170359672).
Regarding claims 15-17: Lyren does not explicitly disclose wherein the interface control unit performs control so that the measurement processing is not started in a case where a measured noise level exceeds a threshold value; wherein the interface control unit interrupts the measurement processing when it has been detected that the noise level has exceeded the threshold value after starting the measurement processing of the head-related transfer function; and wherein the interface control unit controls an output of noise information regarding the measured noise level.
However, Lyren ‘672 teach wherein the interface control unit performs control so that the measurement processing is not started in a case where a measured noise level exceeds a threshold value; wherein the interface control unit interrupts the measurement processing when it has been detected that the noise level has exceeded the threshold value after starting the measurement processing of the head-related transfer function; and wherein the interface control unit controls an output of noise information regarding the measured noise level (Fig. 7 and paragraph [0156-0164] teach determining a case or conflict where a measure noise level exceeds a threshold or in this case a measured another sound already exists which is greater than threshold of 0 as no sound, and not starting providing sound measurement steps and/or interrupting the process started at #700-720 based on the already present sound, and alerting or notifying the user via visual and/or audio alert). Therefore, it would have been obvious for a person skilled in the art before the effective filing date of the invention to modify Lyren’s invention by including above teachings of Lyren ‘672, because using such technique allows the system to avoid any errored calculations that can be caused by external noises and hence improving accuracy of measurement, as shown by Lyren ‘672. The rationale would have been to use a known method or technique to achieve predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622